DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-17, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 805 872 A1 to Delcamp.
Re-claim 1, Delcamp discloses a damper valve 1 with an adjustable effective stiffness of a shim 11, comprising: a fluid path 4 is formed in a piston 10, the shim 11 is disposed proximate the fluid path; a stiffness adjustment feature 2/3 is coupled to the shim, the shim is disposed between the piston 12 and the stiffness adjustment feature 2/3, the stiffness adjustment feature adjusts the effective stiffness of the shim without affecting a preload applied to the shim.  The shim 11 of Declamp has no preload feature, and has only a stiffness that is adjusted.  The stiffness is adjusted by moving the fulcrum point at which the shim opens, see figures 1 and 2.  The fulcrum point is defined by the position of ring 2.
Re-claims 2 and 16, the stiffness adjustment feature 2/3 is moved to vary the effective stiffness of the shim without altering an existing force that acts upon the shim.  The applied force remains the same, only its point of application is changed.  This is substantially the same as the instant invention.
Re-claims 3 and 17, movement of the stiffness adjustment feature varies the effective stiffness of the shim 11 without moving the shim toward or away from the piston.  The shim remains in a fixed condition against the piston at all times.
Re-claims 11 and 12, the damper valve is disposed in a rebound circuit (i.e. extension direction) of the damper.  See page 3 third paragraph of the translation (“It is understood that this rolling system can be adapted to both the compression movement and extension.”).
Re-claims 13 and 25, the damper valve is manually adjustable, see figure 5 element 15 and page 3 paragraph 3 of the translation (“It can be operated manually or automatically …”). 
Re-claims 14 and 26, the damper valve is automatically adjustable, see page 3 paragraph 3 of the translation (“It can be operated manually or automatically …”).
Re-claim 15, Delcamp discloses a suspension damper having an adjustable effective stiffness of a shim 11, the suspension damper comprising: a housing (see figure 4) that encloses a damping chamber; a piston 25 is disposed in the damping chamber, the piston moves in the damping chamber, the piston divides the damping chamber into a first region and a second region; a fluid path 4 is formed through the piston, the shim 11 is disposed proximate the fluid path; and a stiffness adjustment feature 2/3 is coupled to the shim; the shim is disposed between the piston and the stiffness adjustment feature, the stiffness adjustment feature is configured to adjust the effective stiffness of the shim without affecting a preload applied to the shim.
Allowable Subject Matter
Claims 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious an adjustable damper comprising a shim,  a stiffness adjustment feature coupled to said shim; said shim disposed between said piston and said stiffness adjustment feature, said stiffness adjustment feature configured to adjust said effective stiffness of said shim without affecting a preload applied to said shim such that said corresponding damping characteristic curve is adjusted without imposing said increase of said initial slope to said corresponding damping characteristic curve.  The stiffness adjustment feature of Delcamp is shown to vary the initial slope.
Claims 4-10 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 26, 2022

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657